A judgment was secured by appellee on an alleged final award of the Indiana Industrial Board in the circuit court of Warrick county while, as appellant contends, appellee's case was pending before such board. An execution was issued on the judgment. Appellant filed a motion for relief from the judgment and to quash the execution, to which appellee's demurrer was sustained. This ruling is assigned as error.
Appellee in its brief called appellant's attention to the fact that no question was presented by appellant. Appellant has taken no steps to meet this objection.
Judgment affirmed.
Dausman, J., absent.